      Case: 3:20-cv-00327-DMB-JMV Doc #: 8 Filed: 05/12/21 1 of 2 PageID #: 28




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

MATTHEW REARDON                                                                        PLAINTIFF

V.                                                                  NO. 3:20-CV-327-DMB-JMV

STATE OF MISSISSIPPI; CITY OF
OLIVE BRANCH, MS - MUNICIPAL
COURT                                                                              DEFENDANTS


                                              ORDER

       On December 11, 2020, Matthew Reardon filed a pro se complaint in the United States

District Court for the Northern District of Mississippi against the State of Mississippi and “Olive

Branch, Mississippi-State Agencies, Courts.” Doc. #1. Reardon asserts the following claims:

“1st, 4th, 8th, & 14th Amendment Violations [and] Deprevation [sic] of Rights (42 USC 1983);”

“Conspiracy to Interfere with Civil Rights (42 USC 1985);” and “Preferential Prosecution,

Malicious Prosecution, False Arrest, Entrapment Extortion (18 US 41).” Id. at 3. The same day,

Reardon filed a motion to proceed in forma pauperis. Doc. #2.

       On February 11, 2021, United States Magistrate Judge Jane M. Virden, noting that “it does

not appear on the face of the Complaint that [Reardon] has stated a federal claim upon which relief

may be granted, nor is there any basis for diversity jurisdiction,” ordered Reardon to file a proposed

amendment addressing these errors. Doc. #5 at 3. Reardon filed a “Proposed Amendment to

Complaint” on February 25, 2021. Doc. #6. After considering Reardon’s filing, Judge Virden

issued a Report and Recommendation (“R&R”) recommending that Reardon’s “motion to proceed

in forma pauperis be granted but this action be dismissed as failing to state a non-frivolous claim

over which this court has jurisdiction.” Doc. #7 at 5. No objections to the R&R were filed and

the time to do so has passed.
      Case: 3:20-cv-00327-DMB-JMV Doc #: 8 Filed: 05/12/21 2 of 2 PageID #: 29




        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [7] is ADOPTED

as the order of this Court, Reardon’s motion to proceed in forma pauperis [2] is GRANTED, and

Reardon’s complaint [1] is DISMISSED.

        SO ORDERED, this 12th day of May, 2021.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
